Citation Nr: 1423809	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  10-32 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the base of the tongue.


REPRESENTATION

Appellant represented by:	Christopher L. Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Veteran and his physician



ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1972 to January 1990.  He died in July 2011, and his widow has been substituted as the appellant.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for squamous cell carcinoma of the base of the tongue.

In March 2011, the Veteran and his physician testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant asserts that, prior to his death, the Veteran suffered from squamous cell carcinoma of the base of the tongue that was related to herbicide exposure in Vietnam.  

In support of the claim, various positive opinions have been submitted suggesting an association between the Veteran's cancer and his herbicide exposure during active service, or finding that the base of the tongue is part of the respiratory system or aerodigestive tract.  The Veteran's physician, Dr. J. Johnson, submitted written statements in July 2008, January 2009, and March 2010, and testimony before the Board in March 2011.  Additionally, Dr. J. Boyle submitted an undated opinion, and Dr. T. Evans submitted both an undated opinion and a December 2008 statement in support of the Veteran's claim.  

However, the Board finds that the foregoing opinions are unsupported by adequate rationale, to include consideration of the Veteran's alcohol and tobacco history, and are therefore insufficient to establish service connection.  In this regard, Dr. Johnson testified in March 2011 that the most acknowledged and best studied environmental carcinogen associated with cancers of the respiratory tract is tobacco.  However, neither Dr. Evans nor Dr. Boyle addressed the Veteran's documented history of alcohol and tobacco use.  While Dr. Johnson did address the Veteran's tobacco use during the March 2011 hearing, it appears that his opinion was based upon incorrect facts, as he testified that the Veteran stopped smoking in 1975, but private treatment records document the Veteran's reports that he quit smoking in 1989 or 1990.  As such, the positive evidence of record is currently insufficient to establish service connection for cancer of the tongue base.

Additionally, the regulation governing presumptive service connection for respiratory cancers based on Agent Orange exposure is limited to cancers of the lung, bronchus, trachea and larynx.  38 C.F.R. § 3.309(e) (2013).  The regulation does not grant presumptive service connection for all respiratory cancers.  

In this regard, the Board notes that in accordance with section 3 of the Agent Orange Act of 1991, Pub. L. 102-4, 105 Stat. 11, the VA Secretary has entered 
into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in support of military operations in the Republic of Vietnam during the Vietnam Era and each disease suspected to be associated with such exposure.  As required by the statute and agreement, the NAS submits a report to the Secretary every two years regarding the results of their review and summarization of the medical literature.  NAS has concluded in Update 2008, 2010 and 2012 that there remains inadequate or insufficient evidence of an association between exposure to herbicides and cancers of the oral cavity (including lips and tongue), pharynx (including tonsils), nasal cavity (including ears and sinuses), pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20308 (Apr. 11, 2014); Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47924 (Aug. 10, 2012); Health Outcomes Not Associated With Exposure to Certain Herbicide Agents; Veterans and Agent Orange: Update 2008, 75 Fed. Reg. 81332 (Dec. 27, 2010).

Nevertheless, in light of the evidence that there may be an association between the Veteran's squamous cell carcinoma of the base of the tongue and his active service, to include chemical exposures therein, the Board finds that remand is necessary for a VA opinion.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

On remand, the appellant should be asked to identify private outstanding treatment records related to the Veteran's squamous cell carcinoma of the base of the tongue, if any.

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to identify and either submit or authorize VA to obtain on her behalf, outstanding private medical records, if any, pertaining to treatment of the Veteran's squamous cell carcinoma of the base of the tongue.  

2.  Then, after any additional records are obtained, arrange to have the Veteran's file reviewed by a VA oncologist to respond to the following: 

a)  Is the primary site of the Veteran's cancer considered a cancer of the lung, bronchus, larynx, or trachea?

b)  If the Veteran's cancer is not considered a primary cancer of the lung, bronchus, larynx, or trachea, then the oncologist should opine whether it is at least as likely as not (probability of 50 percent or greater), that the primary cancer is etiologically related to the Veteran's Agent Orange exposure. 

In offering the foregoing opinions, the examiner should address the Veteran's history of smoking a pack of cigarettes a day for 20 years ending in 1989 or 1990, as well as the opinions and March 2011 testimony of Dr. J. Johnson; the opinions of Dr. T. Evans.; and the opinion of Dr. J. Boyle.  The oncologist should explain the reasons for the conclusion reached.   

3.  After the development requested above, and any additional development deemed necessary, has been completed to the extent possible, the record should be reviewed and the claim readjudicated.  If the benefit sought on appeal remains denied, then the appellant and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

